Citation Nr: 1518652	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system was conducted.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's left knee disorder is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a left knee disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claims

The Veteran seeks service connection for a left knee disorder that he believes is the result of an injury to his knee that occurred while lifting heavy materials during active duty service.  Resolving all doubt in the Veteran's favor, his left knee disorder is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Under 38 C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

The Veteran reported on his June 1959 report of medical history that he had swollen joints following a 1956 football injury in high school.  It was noted the Veteran had no swollen joints at the time of his entrance examination.  The 1959 entrance examination listed the Veteran's lower extremities as normal and did not note any left knee injury.  The Veteran's service treatment records, dated July 1959, noted that the Veteran presented with complaints about his left knee popping out of socket.  The treatment report noted that the Veteran injured his left knee in high school while playing football prior to his entrance into service.  The Board finds there is insufficient evidence to rebut the presumption of soundness as there is not clear and unmistakable evidence that the Veteran's left knee disorder pre-existed service or that his left knee disorder clearly and unmistakably was not aggravated by service.  Therefore, the Veteran is presumed to be sound at entrance into service.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.  Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection (the in-service element) is established.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("When VA fails to carry its burden as to either pre-existence or lack of aggravation," the Veteran's entitlement to compensation is "determined upon the assumption that the [disease or] injury was incurred during service." (quoting Wagner, 370 F.3d at 1094)).

The Veteran was afforded a VA examination in October 2011.  The VA examiner diagnosed the Veteran with osteoarthritis status post knee joint replacement.  Then, after reviewing the Veteran's medical history and providing a thorough examination, the examiner opined that the Veteran's left knee disorder was less likely as not incurred in or caused by the claimed in-service injury.  The examiner then noted that the Veteran's knee injury pre-existed service and there was no other knee injury associated with service.  He further noted that the Veteran reported having a meniscectomy of the left knee in 1963, two years after separation from active duty.  The examiner observed that the Veteran had several left knee arthroscopies from 1998 to 2008 when he finally had a total left knee arthroscopy.  The examiner then stated that there was no nexus event occurring on active duty that could have resulted in the Veteran needing a meniscectomy following service that would have been overlooked by both the Veteran and the examiner at the time of the Veteran's separation examination.  The examiner further stated that the Veteran likely suffered an injury prior to service that might have led to a meniscectomy, but then that the Veteran's symptoms during service would be expected following a meniscectomy.  The examiner's statements were not clear and appeared to be contradictory, however, the examiner finally noted that the Veteran had developed post-traumatic left knee degenerative joint disease as a result of injuries to his left knee both prior to and after service indicating that any pre-existing knee disorder was likely at least part of the cause of his current diagnosis.

As it has been determined that the Veteran was presumed sound upon entry and therefore the question of whether the Veteran's left knee disorder is related to his active duty service is a question of direct service connection, the Board finds that the October 2011 VA opinion stating that the Veteran's left knee disability is related to an injury that existed prior to service and therefore is related to the knee complaints that the Veteran experienced during active duty service, the elements for service connection have been met.  Specifically, the Veteran has a current disability that has been etiologically linked to a disability suffered during service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left knee disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is granted. 


REMAND

The Veteran seeks service connection for a hearing disability and tinnitus claimed as the result of in-service noise exposure during his active duty service.  Prior to adjudicating the claims of entitlement to service connection for bilateral hearing loss and tinnitus additional development is necessary.  See 38 C.F.R. § 19.9 (2014).

The Veteran reported in his application for service connection that he was exposed to artillery fire during war games which led to loss of hearing and tinnitus that has progressively worsened.  He reported that while he had no active combat exposure, he spent considerable time under combat conditions working with M1-30 caliber carbine rifles.  The Veteran's Report of Separation from the Armed Forces (DD-214) document notes no foreign service and that his military occupational specialty was light vehicle driver.

Given his military history, the Veteran's contentions regarding his in-service exposure to acoustic trauma are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2012).  The Veteran is competent and credible to report the circumstances of his service and his symptoms.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley Brown, 5 Vet. App. 155, 157 (1993).

In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Id.

The Veteran is diagnosed with a hearing loss disability.  An October 2011 consult revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
80
85
80
LEFT
45
45
75
75
75

The Veteran exhibited speech recognition scores of 62 percent in the right ear and 72 percent in the left ear.  The Veteran meets the criteria for hearing loss disability for VA purposes.  Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2014).

While the Veteran has a current disability, the October 2011 QTC examiner stated that the Veteran's current hearing loss was not the result of acoustic trauma during active duty service because his service treatment records noted hearing within normal limits at separation.  The examiner based this opinion on the normal hearing findings on separation.  

While the VA examiner stated that he reviewed the Veteran's claims file including the Veteran's service treatment records, the examiner did not address the fact that the Veteran's hearing loss at separation, while not enough to meet the criteria for a hearing loss disability for VA purposes, was at or above the 20 decibel threshold in at least one frequency, in the right ear, indicating some degree of hearing loss.  

The Veteran's June 1959 induction examination report noted that the Veteran scored a 15/15 on the whisper test, bilaterally.  

The following results were obtained for the Veteran's April 1961 separation examination audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
n/a
10(15)
LEFT
0(15)
0(10)
0(10)
n/a
5(10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The VA examiner's opinion is incomplete because it did not address that the Veteran's separation examination indicated some degree of hearing loss.  Additionally, the Board notes that it appeared as though the conversion to ISO-ANSI standards had not been considered by the October 2011 QTC examiner.

An addendum must be obtained.  The examiner must review the Veteran's in-service audiometric testing (to include the conversion to ISO-ANSI standards) and provide a new opinion taking into consideration that the Veteran exhibited some degree of hearing loss upon separation from active duty service.

Additionally, the Board finds that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to service connection for tinnitus is "intertwined" with the issue of entitlement to service connection for bilateral hearing loss because the October 2011 QTC examiner determined that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  Consequently, the claim of entitlement to service connection for tinnitus must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the audiologist who conducted the October 2011 QTC examination to render an addendum opinion.  If that examiner is no longer available, schedule the Veteran for a new examination with an appropriate clinician.  The purpose of the examination is to determine the etiology of the Veteran's bilateral hearing loss and tinnitus; in particular, whether the Veteran's post-service hearing disorder and tinnitus are due in whole or in part to noise exposure during active service.
The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the audiologist, who must acknowledge receipt and review of these materials in any report generated.

b.  The audiologist must review all medical evidence associated with the claims file.  In particular, the Board draws the audiologist's attention to the Veteran's April 1961 separation examination which indicated that the Veteran had some degree of hearing loss upon separation from active duty service once conversion to ISO-ANSI standards is considered.

c.  If a new examination is necessary, all indicated tests and studies must be performed.

d.  The audiologist must take a complete history from the Veteran as to his noise exposure before, during, and after service to include but not limited to the Veteran's exposure to artillery fire in service, and any post-service noise exposure through occupation or recreation.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's current hearing disorder and/or tinnitus is due in whole or in part to his noise exposure during active service.  

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


